Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 2/12/21.
Claims 2, 20, and 23 have been canceled. Claims 1, 3-19, and 21-22 remain pending.
The terminal disclaimer filed on 2/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the 10,303,555 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment/Arguments
In view of the cancellation of claims 2, 20, and 23 the previous statutory double patenting rejection to these claims is withdrawn.
In view of the terminal disclaimer, filed 10/12/21, the previous nonstatutory double patenting rejection to claims 1, 3-19, and 21-22 is withdrawn.
Allowable Subject Matter
Claims 1, 3-19, and 21-22 are allowed for reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138